Citation Nr: 0816528	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-11 639	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1970.  

The matter of service connection for otitis media comes to 
the Board of Veterans' Appeals (Board) from a November 2005 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in December 2005, a statement of the case was issued in March 
2006, and a substantive appeal was received in April 2006.  
The matter of service connection for left carpal tunnel 
syndrome comes to the Board from a September 2006 rating 
decision.  A notice of disagreement was received in December 
2006, a statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007.  

The December 2006 notice of disagreement was also filed with 
regard to several other issues.  However, in her April 2007 
substantive appeal, the veteran expressly indicated that she 
was only appealing the issues shown on the title page.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  Left carpal tunnel syndrome was not manifested during the 
veteran's active duty service or for many years thereafter.

2.  Otitis media is not currently shown.  


CONCLUSIONS OF LAW

1.  Left carpal tunnel syndrome was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. § 3.303 (2007).

2.  Otitis media was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2005.  In June 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to her 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, with regard to left  carpal tunnel syndrome, the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service," so it is not necessary 
to obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
explained in further detail at a later point, the Board does 
not find the veteran's contentions as to treatment in service 
for carpal tunnel syndrome to be credible.  Consequently, 
absent such evidence, the Board finds that it is unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of  carpal tunnel 
syndrome, left, in service.  Moreover, given the absence of 
any competent or credible evidence of the claimed post-
service disability until more than 33 years after service, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a report of VA examination 
with regard to service connection for otitis media performed 
in February 2006.  The examination report obtained is fully 
adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and her representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Chronic diseases, such as organic diseases of the nervous 
system, will be presumed to have been incurred in service if 
manifested to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Left  carpal Tunnel Syndrome

The veteran's service medical records are devoid of any 
complaints or findings of carpal tunnel syndrome or left hand 
numbness. 

VA outpatient treatment records dated from August 2004 to 
September 2005 reflect that the veteran had a history of  
carpal tunnel syndrome.  In May 2005, the veteran complained 
of right, worse than left, hand numbness for more than 8 
years.  

The veteran contends that her carpal tunnel syndrome was 
present in service and thereafter.

In this case, there is no competent or credible evidence of 
carpal tunnel syndrome in service or until many years 
thereafter.  The Board finds the veteran's statements to the 
contrary to lack credibility, inasmuch as the service and 
post-service medical records are entirely silent for any 
pertinent complaints until years after service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Nor is there competent evidence linking her current disorder 
to service, or suggesting it was manifest within one year of 
her discharge.  As such, there is no evidence of record to 
support a finding that her current left  carpal tunnel 
syndrome is etiologically related to her service.  

While acknowledging the veteran's belief that her disorder is 
due to service, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of her disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for left  carpal tunnel syndrome is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Otitis Media

Service medical records contain no complaints or finding of 
otitis media.  Service medical records dated in October 1970 
reflect that the veteran had an ear infection the previous 
summer before entering active service.  

VA outpatient treatment records dated in November 2005 
reflect that the veteran complained of an earache in her left 
ear.  

The veteran underwent a VA examination in February 2006.  She 
reported that she had a perforation involving her right ear 
for the previous two years and felt that this was related to 
active duty.  She was unable to recall which ear was infected 
or involved while on active duty.  She denied significant 
military or nonmilitary noise exposure.  

Upon physical examination, the veteran's external auditory 
canals and tympanic membranes were normal in appearance.  
There was no perforation involving either tympanic membrane.  
The examiner found no evidence of otitis media present in 
either ear.  The examiner stated that both tympanic membranes 
were intact, and that there was no perforation present.  The 
examiner noted that this would have been substantiated both 
by otoscopic examination and normal type A tympanometry in 
both ears, which would represent normal middle ear function 
and a seal of both middle ears.  The examiner opined that, 
based on clear and convincing evidence, there was absolutely 
no basis to provide any nexus between otitis media and 
military service.  

VA outpatient treatment records dated in March 2006 reflect 
that the veteran complained of right ear drainage and 
swallowing drainage from the ear.  

While acknowledging the veteran's belief that otitis media is 
due to service, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
etiology of her disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, the Board must conclude that service connection 
for otitis media is not warranted.  There is no evidence of 
otitis media while in service and no competent medical 
evidence linking any current diagnosis of otitis media to 
service.  Thus, the Board finds that a preponderance of the 
evidence is against the veteran's claim for otitis media.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply. See 38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for left  carpal tunnel 
syndrome is not warranted.

Entitlement to service connection for otitis media is not 
warranted.  







____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


